Citation Nr: 0030892	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-16 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to additional accrued benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from May 1947 until his retirement from military 
service at the end of December 1964.  He died in February 
1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

The cause of the veteran's death in February 1995 was listed 
as bronchoaveolar cell cancer of lung on the Certificate of 
Death.  Chronic obstructive pulmonary disease (COPD) was 
listed as a significant condition contributing to death.  At 
the time of the veteran's death, service connection had been 
established for chronic bronchitis, rated as 0 percent 
disabling.  At the time of his death, the veteran had a claim 
pending for entitlement to service connection for COPD.

By a rating dated in June 1995, the RO established service 
connection for COPD and rated this condition as 60 percent 
disabling from October 1993.  Service connection for the 
cause of the veteran's death was also established.  The 
appellant was awarded Dependency and Indemnity Compensation, 
as well as accrued benefits based upon the additional 
compensation the veteran had been entitled to for the year 
prior to death on account of the grant of service connection 
for COPD, rated as 60 percent disabling.

In a deferred rating decision dated in May 1997, a rating 
specialist at the RO noted that the veteran's lung cancer 
could possibly be service connected and result in a higher 
rating prior to death and additional accrued benefits for the 
widow.  By a letter dated in May 1997, the RO requested the 
appellant to submit a statement from her husband's physician 
showing a relationship between his tobacco use and his death.

By a decision dated in September 1997, the RO noted that the 
appellant had not submitted a statement from her husband's 
physician and held that without such medical evidence a well-
grounded claim for entitlement to accrued benefits based upon 
the veteran's tobacco use during service had not been filed.

In a letter dated in September 1997, the appellant argued 
that inasmuch as her husband was treated at a VA facility by 
VA doctors it was unfair to require her, an 82 year old 
widow, to provide the required medical evidence, evidence to 
which VA had access.

At the time of the September 1997 rating decision, pertinent 
law and regulations provided that VA has neither the duty nor 
the authority to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom; Epps v. West, 118 S.Ct. 2348 (1998).  

In November 2000, the Veteran's Claims Assistance Act of 2000 
was enacted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  When signing this 
legislation, the President stated that "[i]t eliminates the 
previous requirement that a claim be well-grounded before 
VA's duty to assist arises."  Morton v. West, 12 Vet. App. 
477 (1999).  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining records of 
relevant medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records.  The law further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

In this regard, the Board notes that in her October 1998 VA 
Form 9, Appeal to Board of Veterans' Appeals, the appellant 
specifically stated that "the VA did not help me regarding 
my husbands medical records[.]  I had previously asked them 
to access his medical records and request the medical 
evidence they required, ie [a] physicians statement."

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1. The RO must take action to assist the 
appellant in accordance with the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), to include obtaining a 
medical opinion regarding the 
possibility of a relationship between 
the deceased veteran's tobacco use and 
his death.

2. After completing the additional 
development deemed necessary pursuant 
to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), the RO should 
readjudicate the issue on appeal in 
light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond. The case should then be returned 
to the Board for further appellate consideration, if in 
order. By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

